ACCEPTED
                                                                                                        04-14-00655-CV
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                  4/20/2015 10:07:33 AM
                                                                                                         KEITH HOTTLE
                                                                                                                 CLERK

                                       NO. 04-14-00655-CV

IVARENE HOSEK AND VICTOR                           §                              IN THE FOURTH
                                                                                     FILED IN
HOSEK,                                             §                          4th COURT OF APPEALS
                                                   §                           SAN ANTONIO, TEXAS
        Appellants,                                §                         04/20/2015 10:07:33 AM
                                                   §                            KEITH E. HOTTLE
v.                                                 §                         COURT OF Clerk
                                                                                         APPEALS
                                                   §
ROSALE SCOTT,                                      §
                                                   §
        Appellee.                                  §                      SAN ANTONIO, TEXAS

 APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        Appellee ROSALE SCOTT (“Scott”) hereby requests a seven day extension of the

deadline for filing Appellee’s Brief, as well as the appendix to be submitted with the brief, as

follows:

     1. The deadline for Appellee to file her Brief is currently April 21, 2015. Under Rule

10.5(b), Tex. R. App. P., Appellee seeks to extend the deadline by seven days, until April 28,

2015.

     2. Counsel for Appellee has conferred with counsel for Appellant and she has indicated that

she does not oppose an extension until April 28, 2015 for Appellee’s brief.

     3. This is the second motion for extension sought by Appellee on this brief. Appellee

previously requested a two week extension to file the brief, which was granted. Appellee is now

requesting only one additional week in which to file the brief.

     4. This extension is requested due to the workload and commitments of counsel for

Appellee and to provide counsel for Appellee with additional time to work on the brief.

Additionally, Appellee’s counsel’s office has recently experienced computer issues which have

resulted in some delay in the preparation of the brief in this case. Therefore, it is requested that:




                                                                                                        1
              a)     The Court grant this unopposed motion for extension to file appellee’s
                     brief, as well as any appendix, until April 28, 2015; and
              b)     Appellee have such other relief to which she may be entitled.

                                            BARTON, EAST & CALDWELL, P.L.L.C.
                                            One Riverwalk Place, Suite 1825
                                            700 N. St. Mary’s Street
                                            San Antonio, Texas 78205
                                            Telephone: (210) 225-1655
                                            Facsimile: (210) 225-8999


                                            By:    /s/ RAQUEL G. PEREZ
                                                   G. WADE CALDWELL
                                                   State Bar No. 03621020
                                                   Email: gcaldwell@beclaw.com
                                                   RAQUEL G. PEREZ
                                                   State Bar No. 00784746
                                                   Email: rperez@beclaw.com

                                                   ATTORNEYS FOR APPELLEE


                           CERTIFICATE OF CONFERENCE

       On or about April 19, 2015, I conferred with Michele Chimene, counsel for Appellant,
regarding the relief requested in this motion. She indicated that she is not opposed to an
extension until April 28, 2015 for the filing of Appellee’s brief.


                                                   /s/ RAQUEL G. PEREZ
                                                   RAQUEL G. PEREZ




                                                                                              2
                                          CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this document will be served in the manner

indicated below this 20th day of April, 2015 upon the following:

Michele Barber Chimene                                           ___ First Class Mail
The Chimene Law Firm                                             ___ Facsimile
2827 Linkwood Dr.                                                ___ Hand Delivery
Houston, TX 77025-3809                                            X Electronic Transmission
Email: michelec@airmail.net


Robert J. Ogle                                                   ___ First Class Mail
Attorney at Law                                                  ___ Facsimile
508 E. San Antonio Street                                        ___ Hand Delivery
Boerne, Texas 78006                                               X Electronic Transmission
Facsimile: (830) 249-8508
Email: bob@ogleattorney.com

Counsel for Appellants

                                                                    /s/ RAQUEL G. PEREZ
                                                                    G. WADE CALDWELL
                                                                    RAQUEL G. PEREZ

M:\2000\2200 OIL AND GAS CLIENTS\121 Hosek v Scott\4TH COA APPEAL\Pleadings\Appellee's 2nd Motion for Extn to File Brief.docx




                                                                                                                                3